UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RICHARD DITREN, on behalf of
himself, FLSA Collective Plaintiﬀs and
the Class,
                             Plaintiﬀ,                          ORDER
               – against –                                 15 Civ. 9500 (ER)

NELSON [Last Name Unknown],

                             Defendants.


RAMOS, D.J.:

         �e defendant Nelson was named in a complaint ﬁled on December 4, 2015. As

of January 2020, he has yet to be served. Ditren, in a letter ﬁled on February 3, 2020,

Doc. 20, has indicated that he consents to this action’s dismissal. Accordingly, the Court

dismisses this action as against Nelson pursuant to Federal Rule of Civil Procedure 4(m).

�e Clerk of Court is respectfully directed to close the case.


It is SO ORDERED.


Dated:    February 3, 2020
          New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
